
	

114 HRES 285 IH: Expressing the sense of the House of Representatives that the United States should become an international human rights leader by ratifying and implementing certain core international conventions.
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 285
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Lewis submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the United States should become an
			 international human rights leader by ratifying and implementing certain
			 core international conventions.
	
	
 Whereas the United States has played a leading role in developing global human rights standards since the inception of the country;
 Whereas the first 10 amendments to the Constitution are among the guiding principles that helped develop the Universal Declaration of Human Rights;
 Whereas Eleanor Roosevelt, wife of President Franklin Delano Roosevelt, led the United States delegation and the United Nations (in this resolution referred to as the UN) in drafting the Universal Declaration of Human Rights;
 Whereas December 10, 2014, marked the 66th anniversary of the Universal Declaration of Human Rights;
 Whereas the General Assembly of the UN adopted the International Covenant on Economic, Social and Cultural Rights and the International Covenant on Civil and Political Rights in 1966;
 Whereas the world celebrated the 208th anniversary of the abolition of the transatlantic slave trade on May 1, 2015;
 Whereas, on January 1, 2013, the United States recognized the 150th anniversary of the Emancipation Proclamation;
 Whereas the United States continues to make legislative amendments that improve the rights of all persons in the United States, including the 13th Amendment in 1865, the Civil Rights Act of 1866, the 14th Amendment, the 19th Amendment, the Social Security Act of 1935, the Fair Labor Standards Act of 1938, the Housing Act of 1949, the Equal Pay Act of 1963, the Civil Rights Act of 1964, the Voting Rights Act of 1965, the Elementary and Secondary Education Act of 1965, the Age Discrimination in Employment Act of 1967, the McKinney-Vento Homeless Assistance Act of 1987, the Civil Rights Restoration Act of 1988, the Americans with Disabilities Act of 1990, the Civil Rights Act of 1991, and the Voting Rights Act Reauthorization of 2006;
 Whereas human and civil rights standards and protections require constant review and attention; Whereas the UN Millennium Development Goals set forth a 15-year plan to combat poverty, hunger, disease, illiteracy, environmental degradation, and discrimination;
 Whereas the 43rd General Assembly of the Organization of American States adopted the Inter-American Convention against Racism, Racial Discrimination and Related Forms of Intolerance on June 5, 2013;
 Whereas there are as many as 27,000,000 people around the world who are enslaved; Whereas the United States has supported the adoption of the Universal Declaration of Human Rights in the UN General Assembly and has ratified significant international human rights treaties, including the International Conventions on the Elimination of Racism and Discrimination, on the Prevention and Punishment of the Crime of Genocide, and against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment and the International Covenant on Civil and Political Rights;
 Whereas the United States has ratified two of the eight fundamental conventions outlined by the International Labor Organization (in this resolution referred to as the ILO) including the Abolition of Forced Labour and the Prohibition and Immediate Action for the Elimination of the Worst Forms of Child Labour;
 Whereas the United States has also ratified the Optional Protocol to the Convention on the Rights of the Child on the Sale of Children, Child Prostitution and Child Pornography and the Optional Protocol to the Convention on the Rights of the Child on the Involvement of Children in Armed Conflicts;
 Whereas the United States signed the Convention on the Rights of Persons with Disabilities on July 30, 2009; and
 Whereas the United States is expected to be a regional and global leader in the international civil and human rights movement: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the United States recommits to fighting discrimination, xenophobia, and human and civil rights abuses in both domestic and foreign policy;
 (2)the United States reaffirms its commitment to the Universal Declaration of Human Rights; (3)the United States should give thorough review to domestic policy and legislative proposals that would improve the economic, social, political, cultural, and civil rights and lives of marginalized communities within the United States;
 (4)the Senate should give its advice and consent to the ratification of the UN Covenant on Economic, Social and Cultural Rights, the UN Convention on the Elimination of All Forms of Discrimination Against Women and its Optional Protocol, the UN Convention on the Rights of the Child, the UN Convention on the Rights of Persons with Disabilities and its Optional Protocol, the UN Convention for the Protection of All Persons from Enforced Disappearance, the First Optional Protocol to the UN Covenant on Civil and Political Rights, and the Optional Protocol to the UN Convention Against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment;
 (5)the Senate should give its advice and consent to the ratification of the ILO Convention on Forced or Compulsory Labour, the ILO Convention on Freedom of Association and Protection of the Right to Organise, the ILO Convention on the Right to Organise and Collective Bargaining, the ILO Convention on Equal Remuneration, the ILO Convention on Discrimination in Respect of Employment and Occupation, and the ILO Convention on the Minimum Age for Admission to Employment;
 (6)the United States should fully support the Inter-American human rights system, especially hemispheric conventions regarding the rights of all persons, women, children, the disabled, marginalized communities, and the right to freedom of expression; and
 (7)it is the policy of the United States to oppose slavery, torture, racism, discrimination, and xenophobia in all forms.
			
